Per Curiam.
The complaint contains allegations sufficient to sustain a cause of action for fraud in that by false representations the plaintiff was induced to consent to the sale of an asset of the partnership. To such a cause of action the six-year Statute of Limitations would apply only from the date of the discovery of the fraud (Civ. Prac. Act, § 48, subd. 5) even when the fraud is practiced by a partnef upon another member of the partnership. The decision in Brick v. Cohn-Hall-Marx Co. (276 N. Y. 259) does not hold to the contrary.
The order and the judgment should be reversed, with costs, and the motion denied.
Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ., concur.
Judgment and order unanimously reversed, with costs, and motion denied. [See post, p. 691.]